DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/11/20 has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Claim Status and Formal matters
This action is in response to papers filed 9/11/20.
Claims 23-28 are pending.
Response to Amendment
The declaration by Khatib under 37 CFR 1.132 filed 9/11/20 is insufficient to overcome the rejection of claims 23-28 based upon 112 and 103 as set forth in the last Office action because:  The declaration is by the inventor how has .a vested interest in the outcome of the instant application.
The declaration reviews the teachings of the specification implying the specification supports for SEQ ID NO 6, with 12,110 nucleotides.  This argument has been thoroughly reviewed but is not considered persuasive as the specification and sequence listing as originally filed did not include nucleotides 11921-11930 of instant SEQ ID NO 6.
The Declaration bolds,:

    PNG
    media_image1.png
    79
    524
    media_image1.png
    Greyscale

This argument has been thoroughly reviewed but is not considered persuasive as possession and disclosure are two different things.  With respect to patent prosecution 
The declaration further points to the teachings of paragraph 0025 and figure 6 of provisional application 61/0462536 for support.  This argument has been thoroughly reviewed but is not considered persuasive as Figure 6 of the provisional claim provides a nucleotide sequences of 13,620 nucleotides which is of different length and does not provide blaze marks to the claimed SEQ ID NO 6.
The declaration continues to provide arguments with respect to the mutations of the claims.  This argument is not persuasive as the issue is a sequence comprising SEQ ID NO: 6.  Deleting such language would address the priority and 112 issues.  
The declaration reiterates arguments with respect to the teachings of Khatib 2008 being directed to FGF2 thus demonstrating possession.  This argument has been thoroughly reviewed but is not considered persuasive as the instant specification did not disclose the sequence as amended and thus is not supported by the instant application of the provisional application.
Requirement for information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
Khatib 2008 referenced in the declaration by Khatib.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
Priority
The instant application was filed 11/08/2016 is a continuation of 12637753, filed 12/15/2009 and claims priority to provisional application 61/1122524 filed 12/15/2008..
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c)  as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

Drawings 6 as originally filed provides the sequence of FGF2 which is identical to the disclosure of the instant drawings 6A-6D. 
    PNG
    media_image2.png
    636
    731
    media_image2.png
    Greyscale

The drawing are missing 10 nucleotides at the end of the line numbered 11881.  Comparison with the instant sequence listing revealed nucleotides 11921-11930 (ctatgagaat) were not present in the drawings of the provisional application or the instant application.  Thus the instant claims lack written description in the provisional application as required under 112-1st paragraph of a sequence comprising SEQ ID NO 6.  Thus the claims are being given priority to 2/14/2018, when SEQ ID NO 6 as a nucleotide sequence was first submitted.  (The original sequence listing filed 11/8/2016 was to amino acid sequences).
Response to Arguments

Drawings
The drawings are objected to because the replacement sheet provides a SEQ ID NO 6 which is inconsistent with the sequence listing. The drawings should be amended to be consistent with the sequence listing or sequence listing be amended to be consistent with drawings. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Response to Arguments
The response traverses the rejection based on the arguments of the declaration of Khatib.  These arguments are not persuasive for the reasons of record..  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 23 requires, “genomic DNA fragment which comprises nucleotide sequence of SEQ ID NO: 6 and guanine at position of 23 of SEQ ID NO: 6 or guanine at position 11646 of SEQ ID NO: 6.”  
The specification at time of filing only provided support for SEQ ID NO 6 in the drawing of FIG 6 which lacks nucleotides 11921-11930 (ctatgagaat).  Thus SEQ ID NO 6 as present in the claims as amended is new matter as it contains nucleotides 11921-11930 (ctatgagaat), not support by the originally filed specification.
Response to Arguments

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claim 23-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang (J Dairy Science (2008) volume 91, pages 2475-2480)  in view of van Wagtendonk-de Leeuw (Theriogenology (2006) volume 65, pages 914-925) and GenBank Accession number NC_007304.d (Dec 6, 2006) as evidenced by blast  RID-JZ1TE4ZY114 (downloaded 7/17/20019).
With regards to claims 23-28, Wang teaches, “Fibroblast growth factor 2 (FGF2) is expressed in the bovine mammary gland and may play a role in the development and reorganization of the mammary gland. It is also expressed by the uterine endometrium throughout the estrous cycle and early pregnancy. The FGF2 was chosen for this study because it regulates the expression of interferon-τ, a key member of the signal transduction pathway involved in milk production. In previous studies, we reported the association of several genes in this pathway with milk production and health traits in dairy cattle. The objective of this study was to examine the association of FGF2 polymorphisms with milk composition, somatic cell score, and productive life in 3 Holstein cattle populations from the United States and Israel. The pooled DNA sequencing approach was used to identify single nucleotide polymorphisms (SNP) in 
Wang teaches, “Using the DNA sequencing approach, only 1 A/G SNP was detected, at position 11646 in intron 1 of FGF2. The frequencies of alleles A and G in the UW resource population were 0.35 and 0.65, respectively and the genotype frequencies (AA = 0.13, AG = 0.45, GG = 0.42) were as expected for Hardy-Weinberg equilibrium. The frequencies of allele G in the CDDR and the Israeli populations were 0.63 and 0.55, respectively. The association between the FGF2 SNP and milk production and health traits was examined in 851 cows from the UW population, in 1,316 bulls from the CDDR population, and in 606 cows from the Israeli Holstein population.”(2478, 1st column). Wang teaches, “For fat yield, the least-squares estimate of the AA genotype was 13.83 compared with 31.96 and 26.14 kg for the AG and GG genotypes, respectively. Similarly, for PL, the AG and GG genotypes showed an increase of 3.1 and 2.46 mo, respectively, compared with the AA genotype.” .”(2478, 1st column).
Wang does not specifically teach selecting a bull with a G at position 11646 of FGF2, A bull homozygous for G at position 11646 of FGF2.  Wang further does not 
However, van Wagtendonk-de Leeuw teaches that in vitro fertilization and MOET have been used in cows since the 1980’s (page 914).
van Wagtendonk-de Leeuw teaches, “IVP can be considered to be a mature technology. On average, 20–30% of OPU oocytes develop into transferable embryos at Day 7. Half of those embryos are considered to be freezable. IVP embryos differ morphologically and metabolically from MOET embryos [34,41]. Pregnancy rates typically are around 50% for fresh and around 40% for frozen embryos (highly variable results between IVP programs, depending on what selection pressure has been applied on embryos to be frozen) and calving rates are 5–10% lower than pregnancy rates [28,34,36]. IVP embryos tend to show more and irregular returns and abortions compared to MOET embryos [34]. Although some labs still use conventional freezing methods successfully [28,42] vitrification seems to be the cryopreservation methodology of choice, since it overcomes the increased chilling sensitivity of IVP embryos (compared to MOET embryos) more effectively [42–46]. “(page 918)
Further GenBank Accession number NC_007304.2 comprises SEQ ID NO 6 in nucleotides 98211021 to 98223130.
Therefore it would have been prima facie obvious to one of skill in the art at the time the invention was made to use bulls comprising SEQ ID NO 6 ( nucleotides 98211021 to 98223130 of NC_007304.2) and their semen or female cattle have a G at position 11646 of a genomic sequence of FGF2 (SEQ ID NO 6) or homozygous for G at .
Response to Arguments
	The response traverses the rejection asserting the teachings of Wang are not prior art in view of the declaration with respect to the priority issues and 112(a) rejection.  This argument is not persuasive for the reasons of record.
Claims 23-28 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abraham (Science (1986) volume 233, pages 545-548 and alignment), Morris ( New Zealand Journal of Agricultural Research (2007) volume 50, pages 163-179), GenBank Accession number NC_007304.d (Dec 6, 2006) as evidenced by blast  RID-JZ1TE4ZY114 (downloaded 7/17/20019)..
Morris teaches, “The concept of marker assisted selection (MAS) has been available for over 40 years, since Neimann-Sorensen & Robertson (1961) considered the issue for selecting more productive dairy cattle. The question at the time was how best to combine milk production data with marker information derived from blood typing. The indexing procedure has not had to change since then, but sources of marker information have evolved at an ever-quickening pace, first through electrophoretic polymorphisms, then variable- number tandem-repeat markers, microsatellites, and now st column).
Morris teaches, “ Multiple ovulation and embryo transfer (MOET) is another existing reproductive technology which historically has been an important tool in the importation of new, high value genotypes due to its capacity to increase numbers rapidly and the greatly reduced probability of disease importation. Both the New Zealand beef and deer industries have benefited from the importation of new genotypes in the past, but currently most potential appears to be in improving the genotypes already in New Zealand. MOET is currently used in both beef and deer breeding for the st column).
Morris teaches artificial insemination to accelerate improvement in the dairy industry (166, 2nd column, 1st full paragraph).
Thus Morris teaches breeding dairy cows or cattle based on genetic information including SNPs.
Morris does not specifically teach a G at position 23 of SEQ ID NO 6 or a sequence comprising SEQ ID NO 6.
However, Abraham teaches cloning of bFGF (also called FGF-2)  with a G at the position corresponding to position 23 of SEQ ID NO 6.  Abraham teaches FGF stimulates angiogenesis and chorioallantoic membrane as well as the development of the corpus lutem, placenta, and fetus (543, 1st column-2nd column).
Further GenBank Accession number NC_007304.2 comprises SEQ ID NO 6 in nucleotides 98211021 to 98223130.
Therefore it would have been prima obvious to one of ordinary skill in the art at the time the invention was made to identify a SEQ ID NO 6  ( nucleotides 98211021 to 98223130 of NC_007304.2) in a genomic sequence in dairy cattle and male (bull) and use the sperm containing G at position 23 of SEQ ID NO 6 in breeding dairy cattle.  It would have further been prima facie obvious to one of ordinary skill in the art at the time the invention was made to identify female dairy cattle that homozygous for G at position 23 of SEQ ID NO 6.   The artisan would be motivated to breed cattle with a G at position 
With regards to claim 27, Morris teaches artificial insemination to accelerate improvement in the dairy industry (166, 2nd column, 1st full paragraph).
With regards to claim 28, Morris teaches, “ Multiple ovulation and embryo transfer (MOET) is another existing reproductive technology which historically has been an important tool in the importation of new, high value genotypes due to its capacity to increase numbers rapidly and the greatly reduced probability of disease importation. Both the New Zealand beef and deer industries have benefited from the importation of new genotypes in the past, but currently most potential appears to be in improving the genotypes already in New Zealand. MOET is currently used in both beef and deer breeding for the purpose of genetic improvement of existing genotypes, but at low levels concentrated on very elite females. Any expansion in the use of MOET for genetic improvement purposes is likely to be a result of increased value of genetic change.” (page 170, 1st column).
Response to Arguments
	The response review what the representative views of the teachings of the prior art.  This is noted.
	The response traverses the rejection asserting the art of record provides no evidence of increased fertilization or embryo survival.  This argument has been thoroughly reviewed but is not considered persuasive as the claims merely provide a 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,067,171, van Wagtendonk-de Leeuw (Theriogenology (2006) volume 65, pages 914-925), GenBank Accession number NC_007304.d (Dec 6, 2006) as evidenced by blast  RID-JZ1TE4ZY114 (downloaded 7/17/20019) . Although the claims at issue are not identical, they are not patentably distinct from each other because they are co-extensive in scope.
The instant claims are drawn to breeding dairy cattle based on the presence SEQ ID NO 6 and a G at position 23 or 11646 of SEQ ID NO 6 by use of sperm.
The claims of ‘171 are drawn to detecting and breeding dairy cattle based on a G at positive 1326 of SEQ ID NO 1.  Position 1326 of SEQ ID NO 1 is the same position 

    PNG
    media_image3.png
    135
    697
    media_image3.png
    Greyscale

Claims of ‘171 do not specifically teach selecting a bull with a G at position 11646 of FGF2, A bull homozygous for G at position 11646 of FGF2.  Claims of ‘171  further does not teach use of a female cattle G at position 11646 of FGF2, a female cattle homozygous for G at position 11646 of FGF2. Wang does not specifically teach in vitro fertilization or MOET.
However, van Wagtendonk-de Leeuw teaches that in vitro fertilization and MOET have been used in cows since the 1980’s (page 914).
van Wagtendonk-de Leeuw teaches, “IVP can be considered to be a mature technology. On average, 20–30% of OPU oocytes develop into transferable embryos at Day 7. Half of those embryos are considered to be freezable. IVP embryos differ morphologically and metabolically from MOET embryos [34,41]. Pregnancy rates typically are around 50% for fresh and around 40% for frozen embryos (highly variable results between IVP programs, depending on what selection pressure has been applied on embryos to be frozen) and calving rates are 5–10% lower than pregnancy rates [28,34,36]. IVP embryos tend to show more and irregular returns and abortions compared to MOET embryos [34]. Although some labs still use conventional freezing methods successfully [28,42] vitrification seems to be the cryopreservation methodology 
Further GenBank Accession number NC_007304.2 comprises SEQ ID NO 6 in nucleotides 98211021 to 98223130.
Therefore it would have been prima facie obvious to one of skill in the art at the time the invention was made to use bulls comprising SEQ ID NO 6 ( nucleotides 98211021 to 98223130 of NC_007304.2) and their semen or female cattle have a G at position 1326 of a genomic sequence of FGF2 (SEQ ID NO 1 of ‘171) or homozygous for G at position 1326  of FGF2 to breed, in vitro fertilize, or MOET.  The artisan would be motivated to produce dairy cattle with improved dairy characteristic. The artisan would be motivated to use homozygous bulls and their semen or females as it would eliminate the need to genotype offspring for G at position 1326 of SEQ ID NO 1 of ‘171, thus saving time and money for additional screening.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods to breed cattle with a known mutation associated with dairy production.
Response to Arguments
	The response request the rejection be held in abeyance until remaining issues are overcome.  This argument has been thoroughly reviewed but is not considered persuasive as the claims will not be allowable as long as an ODP rejection is of record.
Summary
No claims are allowed.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Pohnert/Primary Examiner, Art Unit 1634